851 So.2d 228 (2003)
James SPRATLING, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-4964.
District Court of Appeal of Florida, First District.
July 17, 2003.
James C. Spratling, pro se.
Charlie Crist, Attorney General; Edward C. Hill, Jr., Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
James Spratling is appealing the circuit court's denial of his petition for writ of habeas corpus. We affirm as the appellant presents no basis on appeal to overturn the circuit court's decision, and the trial court's basis for denying the petition is supported by Florida law. The appellant's claims in his habeas petition are claims cognizable under rule 3.850, Florida Rules of Criminal Procedure. It is well settled that a petition for habeas corpus may not be used to collaterally challenge a criminal judgment or sentence and that rule 3.850 has superceded habeas corpus as the means of collateral attack of a judgment and sentence in Florida. See, e.g., Fla. R.Crim. Pro. 3.850(h); White v. Dugger, 511 So.2d 554 (Fla.1987); Robbins v. State, 564 So.2d 256 (Fla. 1st DCA 1990). The circuit court correctly noted that even if treated as a rule 3.850 motion, appellant's *229 claims would have been procedurally barred as untimely. Affirm.
WOLF, C.J., ERVIN and BENTON, JJ., concur.